Citation Nr: 0515352	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to December 1, 
2002, for payment of additional compensation benefits on 
account of a spouse. 

2.  Entitlement to waiver of recovery of overpayment. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U. S. A.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1989 to May 
1992.  The Board notes that the veteran has additional 
unconfirmed periods of active duty.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which reduced the veteran's disability 
compensation based on his 1997 divorce, and established 
increased benefits based on his most recent marriage, 
effective December 1, 2002.


FINDINGS OF FACT

1.  By letters in June 1994 and December 2000, the RO 
informed the veteran that his compensation award included 
additional benefits for his spouse and that he must notify 
the RO immediately if there was any change in the number or 
status of his dependents.

2.  In November 2002, the veteran reported to the RO on a 
status of dependents form that he had divorced his first wife 
in October 1997 and married his current wife in August 2000.

3.  By letter in March 2003, the RO reduced the veteran's 
compensation award, effective on November 1, 1997, due to the 
removal of his first spouse on the last day of the month in 
which the divorce occurred.  An overpayment was thus created 
for the period from November 1997 to November 2002. 

4.  By the same March 2003 letter, the RO awarded the veteran 
additional compensation benefits on account of having a 
spouse, effective on December 1, 2002, which is the first of 
the month following the month in which the RO received notice 
of the marriage. 

5.  The assessed overpayment did not result from fraud, 
misrepresentation, or bad faith.
6.  Based on all factors, it would be against equity and good 
conscience to recover monies paid the recipient from 
September 1, 2000 to November 30, 2002, when he was, in fact, 
entitled to the benefit for that period due to his second 
marriage.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to an effective date prior to 
December 1, 2002, for payment of additional compensation 
benefits on account of his current spouse.  38 U.S.C.A. §§ 
5107, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.401 
(2004).

2.  The overpayment of compensation benefits was properly 
created. 38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 21.3023 
(2004).

3. Recovery of the overpayment of additional compensation 
benefits based on a dependent spouse for the period from 
September 1, 2000 to November 30, 2002 would be contrary to 
the principles of equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.963(a), 1.964, 1.965 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The record reflects that the veteran has been informed of the 
legal guidelines governing effective dates of awards.  
Specifically, the RO informed him through the January 2004 
statement of the case.  There is no further action that 
should be undertaken to comply with the provisions of the 
VCAA or its implementing regulations because it is not the 
factual evidence that is dispositive of this appeal, but 
rather the interpretation and application of the governing 
statute and regulations.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). See also, Smith v. Gober, 14 Vet. App. 227, 231- 
32 (2000) (the VCAA is not applicable to matters involving 
pure statutory interpretation).

With respect to the issue of waiver of recovery of 
overpayment, the Court has held that the notice and duty to 
assist provisions of the VCAA do not apply to waiver claims.  
See Lueras v. Principi, 18 Vet. App. 435 (2004); see also 
Barger v. Principi, 16 Vet. App. 132 (2002).


Effective Dates

The veteran contends that despite not notifying VA of his 
divorce from K.J.W. in October 1997 or of his remarriage to 
K.L.F. in August 2000, he is entitled to an effective date 
prior to December 1, 2002, for payment of additional 
compensation benefits on account of a spouse.  Specifically, 
the veteran has stated that it is unjustifiable to not grant 
him an effective date that corresponds with the date of his 
second marriage, as that is when his dependent status 
changed. 

The law in this area is clear.  Any veteran entitled to 
compensation for disability rated not less than 30 percent is 
entitled to additional compensation for dependents, to 
include a spouse.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. 
§ 3.4(b)(2) (2004).  The veteran was, at all times relevant 
to this issue, rated 30 percent disabled or more for his 
service-connected disability.

An award of additional compensation for a dependent spouse is 
effective as of the latest of the following: (1) the date of 
claim, meaning (a) the date of the marriage, if evidence of 
the event is received within one year of the event, or (b) 
the date notice is received of the dependent's existence, if 
evidence is received within one year of VA's request; (2) the 
date dependency arises; (3) the effective date of the 
qualifying disability, if evidence of dependency is received 
within one year of notification of the rating action; or (4) 
the date of commencement of the veteran's award.  38 C.F.R. § 
3.401(b).

The actual payment of benefits begins on the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31. 

The effective date of discontinuance of compensation to a 
veteran based on divorce or annulment on or after October 1, 
1982, will be the last day of the month in which the divorce 
or annulment occurred.  38 C.F.R. § 3.501(d).  Where an award 
is reduced, the reduced rate will be payable the day 
following the date of discontinuance of the greater benefit.  
38 C.F.R. § 3.501.

In June 1994, the veteran notified VA of his October 1993 
marriage by filing VA Form 21-656c, Declaration of Status of 
Dependents.  Later that same month, VA notified the veteran 
by letter that his disability compensation award included 
additional benefits for his spouse.  He was also informed 
that he must tell VA immediately if there is any change in 
the number or status of his dependents. 

Between June 1994 and November 2002, VA contacted the veteran 
regarding other non-related issues, to include contact in 
February 2000 and a December 2000 letter indicating that his 
award included benefits for his spouse.  At no time during 
this period did the veteran notify VA of his divorce in 
1997or his marriage in 2000; nor does he so allege.  

In September 2002, VA attempted to contact the veteran 
regarding filing a declaration of dependents.  It was 
returned for having an incorrect address.  The correspondence 
was resent to a different address in November 2002, at which 
time the veteran received it and responded.  Specifically, on 
November 21, 2002, he notified VA by fax transmission that he 
had divorced in October 1997 and remarried in August 2000.  
Based on this information, the RO adjusted his benefits in 
March 2003 to reflect the 1997 divorce, and established 
benefits for the veteran's (second) spouse, effective 
December 1, 2002.

As explained above, by operation of law, for the date of the 
veteran's marriage to be the effective date of the increase 
in benefits due to the addition of a dependent, evidence of 
the marriage must have been received within one year of the 
event (in this case, by December 2001).  No such notice was 
received until November 21, 2002.  Therefore, the appropriate 
effective date is December 1, 2002, based on the date notice 
was received of the dependent's existence, which was received 
within one year of VA's November 2002 request.  The Board 
notes this is the first day of the calendar month following 
the month in which the award became effective. 

The veteran has argued that in fairness, his increase in 
disability compensation should occur at the time that he was 
married the second time, regardless of when VA was notified 
of his marital status.  Although such an argument may be 
pertinent to the question of whether the veteran can be 
accorded a waiver of the overpayment under the principles of 
equity and good conscience, that is not pertinent to the 
issue now under consideration.  The Board must apply the 
facts of this case to the law at hand.  The Board finds that 
there is no credible evidence of record to show that the 
veteran notified VA of the changes in his dependent status as 
a result of his divorce and remarriage prior to November 21, 
2002.  Accordingly, December 1, 2002 is the appropriate 
effective date.

In view of the circumstances discussed herein, the Board 
concludes that the preponderance of the evidence is against 
the conclusion that the RO improperly adjusted the veteran's 
disability compensation for the period in issue.  Thus, the 
benefit of the doubt provision does not apply.  The RO's 
decision to adjust the veteran's disability compensation 
award effective December 2002, based on a change in 
dependency status, was proper.  

Waiver of Recovery of Overpayments

The Board notes that the veteran applied for, and was denied, 
a waiver of recovery of overpayment in November 2003.  In 
October 2004, the veteran's representative filed a timely 
notice of disagreement with this denial on his behalf.  The 
RO has not issued a statement of the case on this issue; 
however, the Board finds that the information necessary for 
the instant Board decision on the waiver claim is of record, 
and, in view of the outcome, the veteran is not prejudiced by 
any deficiency in due process.  

The Board notes also that throughout his appeal, the 
veteran's claim has centered on his allegation of not being 
at fault for the creation of the overpayment, not the fact 
that an overpayment occurred.  Additionally, he has 
consistently disagreed with the issue of the effective date 
of dependency benefits being added to his award as 
intertwined with the issue of the equity of requiring him to 
pay back money to which he was entitled for a portion of the 
period of time.  The Board finds no prejudice to the veteran 
in addressing both claims.

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: the fault of the debtor; balancing of faults 
between the debtor and VA; undue hardship of collection on 
the debtor; a defeat of the purpose of an existing benefit to 
the appellant; the unjust enrichment of the appellant; and 
whether the appellant changed positions to his or her 
detriment in reliance upon a granted VA benefit.  38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.965(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

In the present case, the veteran is not challenging the 
propriety of the creation of the indebtedness.  He is arguing 
that on the principle of equity, it is unfair for VA to deny 
him dependency benefits from the date of his remarriage 
(August 12, 2000) to December 2002, when VA granted 
dependency benefits for his second wife.  Further, he has 
agreed to pay the overpayment based on the months he was not 
married and therefore ineligible for dependency benefits 
(from November 1997 to August 2000). 

The Board finds that it would be against equity and good 
conscience to recover monies paid the recipient when he was, 
in fact, entitled to them.  The purpose of the dependency 
benefit is to provide additional compensation when the 
veteran supports dependents.  To require the veteran to 
relinquish money allocated him for a dependent while he, in 
fact, had a dependent would defeat the purpose of the 
benefit.  Accordingly, the Board waives recovery of the 
additional allowance for dependents to which the veteran 
would have been entitled had he filed a timely notice of his 
marriage in August 2000.  Thus, recovery of overpayment for 
the period from September 1, 2000 to November 30, 2002 is 
hereby waived.  The Board notes September 1 is the first day 
of the calendar month following the month in which the award 
would have become effective.



ORDER

Entitlement to an effective date prior to December 1, 2002, 
for payment of additional compensation benefits on account of 
a spouse is denied.

Waiver of recovery of overpayment from September 1, 2000 to 
November 30, 2002 is granted.

	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


